DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 10/07/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-20 are pending in this application.  

Oath/Declaration
The receipt of Oath/Declaration is acknowledged.

Drawings
6.	The receipt of Drawings are acknowledged.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moronuki (US PG. Pub. 2010/0003467 A1).

	Referring to Claim 1, Moronuki teaches an information processing apparatus (See Moronuki, Sect. [0380] Printer: Barlabe 300, manufactured by Sato Corporation) comprising:
a processor (embodied processor/cpu within the inkjet printer “Barlabe 300”, it is inherent that a printer must contain a processor, cpu, microchip and/or storage device for information/data processing. Thus, the processor is inherently taught as being embodied within the printer 300) configured to 
present, to a user, a second sheet on a basis of a visible property of a first sheet (See Moronuki, Sect. [0208], The thermosensitive multiple recording sheet 21 is obtained by attaching second base material 26 of a second thermosensitive recording sheet 28 comprising the second base material 26 and a second thermosensitive recording layer 27 formed on one surface of the second base material 26 through a temporary adhesive layer 25a, onto a first thermosensitive recording layer 23 of a first thermosensitive recording sheet 24 comprising a first base material 22 and the first thermosensitive recording layer 23 formed on the first base material 22) and an invisible property of the first sheet, the second sheet being different from the first sheet (See Moronuki, Sect. [0223], information  of the second base material 28 is visible from the outside because the information is also recorded on the second thermosensitive recording layer 27 and information (non-disclosed information) recorded underneath the information non-disclosing portion 28b of the second thermosensitive recording sheet 28 is not invisible from the outside because of the existence of the shielding layer 30.).

	Referring to Claim 2, Moronuki teaches the information processing apparatus according to Claim 1 (See Moronuki, Sect. [0380] Printer: Barlabe 300, manufactured by Sato Corporation), 
wherein the processor is configured to 
present, to the user, the second sheet having a property whose difference from the visible property falls in a first allowable range and having a property whose difference from the invisible property falls in a second allowable range (See Moronuki, Sect. [0376], The coating solution for thermosensitive recording for second thermosensitive recording sheet was coated onto the second base material of the resulting laminated sheet (1) in a dry coating weight of 5 g/m.sup.2 by a gravure coater and dried to form a second thermosensitive recording layer, followed by super calendaring to obtain a laminated sheet (2) comprising a first thermosensitive recording sheet, a temporary adhesive layer and a second thermosensitive recording sheet. At this time, the adhesive strength between the first thermosensitive recording sheet and the second thermosensitive recording sheet, as measured according to a T-type peeling test, was 480 mN/25 mm (peeling rate: 300 mm/min.).).

	Referring to Claim 3, Moronuki teaches the information processing apparatus according to Claim 2 (See Moronuki, Sect. [0380] Printer: Barlabe 300, manufactured by Sato Corporation), 
wherein the processor is further configured to 
present, to the user, the second sheet having a color whose difference from a white color determined in a target falls in a third allowable range (See Moronuki, Sect. [0377], On the first base material of the resulting laminated sheet (2), a reticulate pattern of a printing rate of 90% was printed with a black ink by flexography to form a shielding layer.), the target being predetermined to perform comparison with the first sheet (See Moronuki, Sect. [0281], By forming the blindfolding printing portion on the second thermosensitive recording layer, thermal transfer is less likely to be suppressed in case of thermosensitive recording on the first thermosensitive recording layer, as compared with the case of forming the blindfolding printing portion on the second thermosensitive recording layer by printing, and thus thermosensitive recording can be conducted at high recording density.). 

	Referring to Claim 4, Moronuki teaches the information processing apparatus according to Claim 3 (See Moronuki, Sect. [0380] Printer: Barlabe 300, manufactured by Sato Corporation), 
wherein the target is used to evaluate a print property of a printer on a basis of a difference between a first color and a second color, the first color being a color of an image printed on the first sheet by the printer (See Moronuki, See Sect. [0200], Various colored shielding layers can be obtained by adding various colored dyes and pigments to an ink containing a metal powder as a main component. It is preferred that an ink containing a white pigment such as titanium oxide, calcium carbonate, talc or clay is coated onto a shielding layer coated with an ink containing a metal powder and then required multicolor printing is conducted.), the second color being determined in the target (See Moronuki, Sect. [0382], Recording was conducted on the thermosensitive multiple recording sheet at printing energy (thermal energy T1) of 0.327 mJ/dot and solid printing was conducted at the portion, at which a blindfolding printing portion of the second thermosensitive recording sheet is formed, to form the blindfolding printing portion, and also address printing was conducted at the information displaying portion. Then, recording was conducted on the thermosensitive multiple recording sheet at printing energy (thermal energy T2) of 0.537 mJ/dot and a numeral (non-disclosed numeral) as non-disclosed information was printed at the portion under the blindfolding printing portion of the first thermosensitive recording sheet to obtain an information recorded matter.).

	Referring to Claim 5, Moronuki teaches the information processing apparatus according to Claim 1 (See Moronuki, Sect. [0380] Printer: Barlabe 300, manufactured by Sato Corporation), 
wherein the invisible property is a property about capability of a printer (See Moronuki, Fig. 3, Sect. [0341], On the first base material and the second thermosensitive recording layer of the resulting laminated sheet (2), a reticulate pattern of a printing rate of 90% was printed with a black ink by flexography to form a shielding layer having a shape shown in FIG. 3.).

	Referring to Claim 6, arguments analogous to claim 5 are applicable herein.   Thus, the apparatus of claim 6 is rejected for the same reasons discussed in the rejection of claim 5.

	Referring to Claim 7, arguments analogous to claim 5 are applicable herein.   Thus, the apparatus of claim 7 is rejected for the same reasons discussed in the rejection of claim 5.

	Referring to Claim 8, arguments analogous to claim 5 are applicable herein.   Thus, the apparatus of claim 8 is rejected for the same reasons discussed in the rejection of claim 5.

	Referring to Claim 9, Moronuki teaches the information processing apparatus according to Claim 1 (See Moronuki, Sect. [0380] Printer: Barlabe 300, manufactured by Sato Corporation), 
wherein the visible property comprises either or both of a weight of the first sheet and a type of the first sheet (See Moronuki, Sect. [0148], The coating weight of the thermosensitive recording layer 13 is preferably from 1 to 10 g/m.sup.2, and more preferably from 2 to 5 g/m.sup.2, taking account of color developing properties.), and 
wherein the invisible property comprises smoothness of the first sheet (See Moronuki, Sect. [0147], The thermosensitive recording layer 13 may be subjecting to a smoothing treatment using a known smoothing method such as super calendaring or soft calendaring. Consequently, color developing sensitivity can be enhanced. The smoothing treatment may be conducted while bringing the surface of the thermosensitive recording layer 13 into contact with any of a metal roll and elastic roll of a calendar).

	Referring to Claim 10, arguments analogous to claim 9 are applicable herein.   Thus, the apparatus of claim 10 is rejected for the same reasons discussed in the rejection of claim 9.
	Referring to Claim 11, arguments analogous to claim 9 are applicable herein.   Thus, the apparatus of claim 11 is rejected for the same reasons discussed in the rejection of claim 9.

	Referring to Claim 12, arguments analogous to claim 9 are applicable herein.   Thus, the apparatus of claim 12 is rejected for the same reasons discussed in the rejection of claim 9.

	Referring to Claim 13, Moronuki teaches the information processing apparatus according to Claim 1, 
wherein the processor is further configured to 
provide a user interface (user display portion) for setting allowable ranges for differences from properties of the first sheet and searching for the second sheet having properties included in the allowable ranges (See Moronuki, Sect. [0372], Recording was conducted on the thermosensitive multiple recording sheet at printing energy (thermal energy T1) of 0.327 mJ/dot and solid printing was conducted at the portion, at which a blindfolding printing portion of the second thermosensitive recording sheet is formed, to form the blindfolding printing portion, and also address printing was conducted at the information displaying portion. Then, recording was conducted on the thermosensitive multiple recording sheet at printing energy (thermal energy T2) of 0.537 mJ/dot and a numeral (non-disclosed numeral) as non-disclosed information was printed at the portion under the blindfolding printing portion of the first thermosensitive recording sheet to obtain an information recorded matter.), the properties of the first sheet including the visible property and the invisible property (See Moronuki, Sect. [0204], information (disclosed information) recorded underneath the information disclosing portion 16a of the second base material 16 is visible from the outside because the second base material 16 has light transmission properties. On the other hand, information (non-disclosed information) recorded underneath the information non-disclosing portion 16b of the second base material 16 is invisible from the outside because of the existence of the shielding layer 18. Even if the information recorded matter is made to see through light by a third party, the non-disclosed information may not be known. These effects are further improved by forming the shielding layer 19.).

	Referring to Claim 14, arguments analogous to claim 13 are applicable herein.   Thus, the apparatus of claim 14 is rejected for the same reasons discussed in the rejection of claim 13.

	Referring to Claim 15, arguments analogous to claim 13 are applicable herein.   Thus, the apparatus of claim 15 is rejected for the same reasons discussed in the rejection of claim 13.
	Referring to Claim 16, arguments analogous to claim 13 are applicable herein.   Thus, the apparatus of claim 16 is rejected for the same reasons discussed in the rejection of claim 13.

	Referring to Claim 17, arguments analogous to claim 13 are applicable herein.   Thus, the apparatus of claim 17 is rejected for the same reasons discussed in the rejection of claim 13.

	Referring to Claim 18, arguments analogous to claim 13 are applicable herein.   Thus, the apparatus of claim 18 is rejected for the same reasons discussed in the rejection of claim 13.

	Referring to Claim 19, arguments analogous to claim 13 are applicable herein.   Thus, the apparatus of claim 19 is rejected for the same reasons discussed in the rejection of claim 13.

	Referring to Claim 20, arguments analogous to claim 1 are applicable.  The computer readable medium is explicitly/inherently taught as evidenced by (See Moronuki, Sect. [0310],  The information recording layer 112 is usually formed by a recording system used in recording of information, and examples of the recording system include a system of recording on a sheet having recording aptitude to the recording system, using (1) a printing system, and (2) a pressure-sensitive recording system, a thermosensitive recording system, a thermal transfer recording system, an inkjet recording system or a magnetic recording system.) with various memories stored therein.

Cited Art
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shibuya et al. (US PG Pub. 2012/0206745 A1) discloses Methods and systems for an image processing apparatus includes a color converting unit; a registration list that registers a plurality of paper profiles associated with a plurality of registered papers; a parameter managing unit that includes a function of extracting a registered paper capable of approximating color reproduction characteristics of a user's paper sheet from among the registered papers registered in the registration list, based on a feature amount calculated from spectral reflectance characteristics of the user's paper sheet set in an image forming apparatus; and a user interface for receiving a user operation that instructs the parameter managing unit to extract a registered paper capable of approximating the color reproduction characteristics of the user's paper sheet, and for presenting the registered paper extracted by the parameter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Examiner, Art Unit 2677